DETAILED ACTION
This office action is in response to the reply filed on 01/12/2022.
Claims 1-18 are pending in the application and have been examined.

Claim Objections
Claim 13 recites the limitation “thes ingle” and should recite “the single”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite the limitation “an instance of a single instruction” and similar. No support for this subject matter can be found in the original teachings of the application. It should be noted that the claims appear to reference back to this instruction using both “the instruction” and “the instance of the single instruction”. Any interpretation of this inconsistent phrasing results in subject matter that is also not supported by the original teachings of the application.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the limitation “an instance of a single instruction” and then refer back to both “the instruction” and “the instance of the single instruction”. Given their inconsistent use in the claims and their lack of use in the specification, the intended scope of these limitations is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piry (U.S. Patent 10,394,716).
Regarding claims 1, 7, and 13, Piry discloses a method comprising: 
decoding an instruction that includes an indication that a branching fence operation is to be erected such that instructions subsequent to the instruction are not speculatively executed until branches that precede the instruction have been resolved [col. 5, line 18 – col. 6, line 3; col. 15, 
executing the decoded instruction to halt speculative execution of instructions subsequent to the decoded instruction while all preceding branches are resolved [col. 5, line 18 – col. 6, line 3; col. 15, lines 1-20; a speculation barrier instruction causes a branching fence operation that prevents instructions subsequent to it from being executed speculatively until one or more instructions related to speculative execution prior to the barrier, including branches, have been resolved].
Regarding claims 2, 8, and 14, Piry discloses the method of claim 1, wherein the indication is an opcode of the instruction [col. 5, line 18 – col. 6, line 3; col. 15, lines 1-20; the type of the instruction is a speculation barrier instruction; an opcode is, by definition, an indication of a type of an instruction].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Piry in view of Doshi (U.S. Patent Application Publication 2015/0095578).
Regarding claims 3, 9, and 15, Piry does not explicitly disclose that the indication is included in a prefix of the instruction. However, the benefits of using a prefix to indicate instruction function were well known at the time of the invention. These include program portability, backwards compatibility, code compactness, etc. Furthermore, Doshi explicitly discloses [paragraphs 0097-0102] the practice of adding fencing/barrier functionality to an instruction using a prefix. This practice provides all of the benefits listed above and its use in the system of Piry would therefore have been obvious to a person having skill in the art.
Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Piry.
Regarding claims 4, 10, and 16, Piry does not explicitly disclose that scheduler circuitry is to not schedule speculative instructions until the branches that precede the instruction have been resolved. Instead, Piry discloses that instructions are not executed until the branches have been resolved. However, a person having skill in the art will recognize that there is no purpose in scheduling instructions for execution if they cannot be executed. Doing so would only waste .
Claims 5-6, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Piry in view of Solomatnikov (U.S. Patent Application Publication 2019/0286443).
Regarding claims 5, 11, and 17, Piry does not explicitly disclose setting a marker for each branch to resolve. However, Piry does disclose needing to track when branch instructions are executing and when they have resolved in order to know when subsequent instructions can be executed in the presence of a speculation barrier instruction. It would therefore have been obvious to a person having skill in the art that a marker indicating whether a branch has resolved would be necessary for the system of Piry to function as described. The claimed invention would therefore have been obvious. Furthermore, Solomatnikov discloses a system similar to that of Piry in which side-channel attacks are prevented by inhibiting speculative execution. Solomatnikov explicitly discloses [paragraphs 0028, 0043] the use of a marker associated with each branch instruction in order to track the status of that instruction. As noted above, such use allows the system to track the status of each branch instruction and appropriately prevent speculative execution of certain instructions. Such operation would therefore have been obvious in Piry for this additional reason.
Regarding claims 6, 12, and 18, Piry in view of Solomatnikov discloses the method of claim 5, wherein the markers are set in entries a branch prediction unit [Solomatnikov, paragraphs 0028, 0043].

Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered and they are not persuasive.
Applicant first argues that Piry discloses halting speculation until any earlier instruction involving speculation is resolved. As noted in the previous office action, Piry discloses different embodiments including one in which it explicitly indicates that the condition that leads to speculative execution being discontinued includes “all branch instructions or only certain types of branch instructions”. Applicant’s argument is based on other disclosed embodiments and is therefore not persuasive.
Applicant next argues that Piry discloses executing conditional data cache loads and therefore does not disclose halting speculative execution of instructions. This argument is not persuasive for two reasons. First, the claim does not require halting all speculative execution. It merely requires halting speculative execution of multiple instructions. Thus, even if Piry were to execute an instruction speculatively, that would not contradict the claim language. Second, and more importantly, Piry does not actually execute the data cache loads speculatively. Rather, Piry explicitly discloses [col. 15, lines28-36] that the instructions do not complete their execution until after the earlier speculation is completed. This is critical to the invention of Piry as the whole purpose is to avoid speculatively altering the machine’s state in a way that can be detected. It should be noted that this concept of interpreting “executing” an instruction to mean “allowing the instruction to change the machine’s state in a visible way” is consistent with that used in the instant application. Applicant’s argument is therefore not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COREY S FAHERTY/Primary Examiner, Art Unit 2183